This was an appeal from a judgment of the District Court, obtained by the appellee against the appellant, upon a forthcoming bond, the condition of which is as follows, to wit: “The condition &c. is such, that whereas Matt. Rhodes deputy sheriff for Michael Thomas sheriff for Albemarle county, hath this day levied an execution on Eanny &c. negroes, the property of the said David and John Wood, taken at the suit of J. Davis by a judgment of the District Court of Charlottesville; for the sum of 16,1641b of tobacco, &c. now if the said D. and J. Wood, and Josiah Wood shall deliver, *or cause to be delivered, the aforesaid property, at David *389Woods barn, at his quarter, on the 14th of April next, then &c.”
The objection to the judgment was, that the condition does not state that the 14th of April was the day appointed for the sale of the property.
By the Court. It is not necessary that the time appointed for the delivery of the property should be stated to be that at which the sale is to take place. The law does not require it, nor can it produce any benefit whatever to the obligors, that it should be so stated.
Judgment affirmed.

The principal case is cited in Irvine v. Eldridge, 1 Wash. 162. See monographic note on “Statutory Bonds” appended to Goolsby v. Strother, 21 Gratt. 107.